In view of the size of the estate and the services rendered, it is hereby unanimously ordered that the decree so appealed from be and the same hereby is modified to the extent of reducing the allowance to the attorneys for the executors to $1,500 with disbursements of $86.41 and, as so modified, affirmed, with taxable disbursements to the appellant, but without costs. We do not pass on the $1,000 fee apparently charged to the widow personally for services not herein specified. Present — Dore, J. P., Callahan, Breitel, Botein and Bergan, JJ.